DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

    PNG
    media_image1.png
    21
    41
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    21
    41
    media_image1.png
    Greyscale

Bottom markings and some layers of Fig. 14 are not legible. 
The drawings (specifically Fig. 14) are objected to because the markings at the bottom of the drawing of Fig. 14 is not legible and some of the layers of the drawing are blurred and not differentiable. Applicant is requested to replace this drawing with clear legible copy of scanning electron microscope photograph with scales and markings at the bottom legible and all layers differentiable. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (WO2015098678, cited by the applicant, published on March 23, 2017 before the effective filing date December 1, 2017 of the current application) in view of Takano (US 2018/0158801, effectively filed on August 1, 2017, before the effective filing date December 1, 2017 of the current application).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (HS)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S)]
    PNG
    media_image2.png
    863
    1640
    media_image2.png
    Greyscale

Figs. 13 (left) & 14 (right) of Kikuchi reproduced for ease of reference.

Regarding claims 1, 10 and 19, Kikuchi discloses (i.e. in Figs. 13-15) An acoustic wave device (51) comprising:
a support substrate (2);
a laminated film (3) disposed on the support substrate (2) and inside at least a portion of an outer edge (between the edges 10 & 11, see Fig. 15 for example) of the support substrate (2) in plan view and including a piezoelectric thin film (6) where in per claims 2 and 11, a coefficient of linear expansion of the laminated film and a coefficient of linear expansion of the support substrate differ from each other (inherently so because of the different materials used as the supporting substrate (Silicon) versus laminate made of piezoelectric thin film 6 (LiTaO3 or LiNbO3, §0064) on top of low-acoustic-velocity film 5 (silicon oxide, glass, silicon oxynitride, tantalum oxide, and compounds obtained by adding fluorine, carbon, boron. or the like to silicon oxide, §0061) on top of high-acoustic-velocity film 4 (aluminum nitride, aluminum oxide, silicon carbide, silicon nitride, silicon oxynitride, DLC, and diamond, §0060) and wherein per claims 5 & 14, the support substrate (2) being of Silicon, a bulk wave propagates at a higher acoustic velocity than an acoustic velocity of an acoustic wave that propagates in the piezoelectric thin film (LiTaO3 or LiNbO3, §0064) and also the laminated film includes a low-acoustic-velocity film (5) in which a bulk wave propagates at a lower acoustic velocity than the acoustic velocity of the acoustic wave that propagates in the piezoelectric thin film (6); and the piezoelectric thin film is disposed on the low-acoustic velocity film (5) and per claims 6 & 15, the laminated film (3) includes a high-acoustic-velocity film (4) in which a bulk wave propagates at a higher acoustic velocity than an acoustic velocity of an acoustic wave that propagates in the piezoelectric thin film (6) and a low-acoustic-velocity film (5) in which a bulk wave propagates at a lower acoustic velocity than the acoustic velocity of the acoustic wave that propagates in the piezoelectric thin film (6); and the low-acoustic-velocity film (5) is disposed on the high-acoustic-velocity film (4); and the piezoelectric thin film (6) is disposed on the low-acoustic-velocity film (5) also per claims 7 & 16, since the velocity and impedance are inversely proportional, the high acoustic velocity film (4) has low acoustic impedance compared to the low-acoustic velocity film(5) and therefore the laminated film (3) is also considered as an acoustic reflective layer that includes a high-acoustic-impedance film (5, being low acoustic velocity film inherently high acoustic impedance) having an acoustic impedance that is relatively high and a low-acoustic-impedance film (4, being high acoustic velocity film inherently low acoustic impedance) having a lower acoustic impedance than the acoustic impedance of the high-acoustic-impedance film; and the piezoelectric thin film (6) is disposed on the acoustic reflective layer (consisting of high-acoustic-impedance film 5 and low-acoustic-impedance film 4);
an interdigital transducer (IDT) electrode (7) disposed on the laminated film (3);
an insulating layer (10) disposed on the support substrate (2) and on the laminated film and extending from a region above the support substrate (2) to a region above the laminated film;
a connecting electrode (8) disposed on the insulating layer (10) and electrically connected to the IDT electrode (7); and
an external connection terminal (17 & 18) electrically connected to the connecting electrode (8 & 9 respectively) and disposed directly on or indirectly above the connecting electrode (8 & 9 respectively) and in plan view outside a region where the laminated film (3) is disposed on the support substrate (2);
wherein a principal surface (the interface between the laminate 3 and the support substrate 2) of the support substrate (2) on a side of the laminated film includes a recess (although not shown explicitly in the drawings 13-15, Kikuchi mentioned in §128 that “a recess may be formed on the upper surface of the support substrate 2 by over etching or the like, and a connection wire 42 may be formed so as to reach the recess”) at an outer edge (since the connection wire 42 is at the outer edge of the laminated film 3, see Fig. 17, it is evident that Kikuchi’s recess on the upper surface of the support substrate 2 is at an outer edge of the laminated film) of the laminated film (3) in plan view; and
Kikuchi, although in the embodiment of Fig. 14, demonstrates a second insulating layer 63 (made of the same insulating material as that of the first insulating layers 10 and 11, §0116) provided between the upper surface of the support substrate 2 and each connection wire 62 (§0115), is not explicit about the recess being covered with the insulating layer (63, 10 or 11). 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that since Kikuchi teaches the option of “a recess may be formed on the upper surface of the support substrate 2 by over etching, and a connection wire 42 may be formed so as to reach the recess”, the recess needs to be filled with the insulating layer (63, 10 or 11) such that the connection wire 42 sitting on top of the insulating layer (63, 10 or 11) could reach the recess as proposed by Kikuchi. With such arrangement Kikuchi would then teach on all limitations of claim 1. Thus, Kikuchi discloses the claimed invention as recited in claim 1, Kikuchi, however, is silent about a front-end circuit including the acoustic wave device of claim 1 and a power amplifier as recited in claim 10 or a communication apparatus as recited in claim 19 comprising the radio-frequency front-end circuit according to Claim 10.
Kikuchi’ further teaches that the acoustic wave device of claim 1 is configured to a bandpass filter having a pass band of 1850 MHz to 1950 MHz (§0097) and thus commonly used in duplexers/multiplexers in wireless communication devices, where a front-end module with such filters, power amplifiers and low noise amplifiers are a common place. As an example, Takano teaches a communication apparatus (wireless device 2600) comprising a front-end module 2500 and a radio-frequency signal processing circuit (baseband subsystem 2630 functioning in conjunction with a transceiver 2530 (Takano: §0146) and a power amplifier (2550). Wherein the duplexer 2510 includes a transmission filter 2512 and a reception filters 2514 with embodiments of a filter circuit 18 included in the transmission filter 2512 and the reception filter 2514 (Fig. 25 of Takano) and the filter circuit 18 includes film bulk acoustic resonators 11 (Fig. 1) or a surface acoustic wave (SAW) resonators can be used instead of the film bulk acoustic resonators 11.

    PNG
    media_image3.png
    434
    729
    media_image3.png
    Greyscale
 
Fig. 26 of Takano reproduced for ease of reference.

It would therefore, have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the communication apparatus (similar to the wireless device 2600 of Takano) comprising a front-end module 2500 and a radio-frequency signal processing circuit (baseband subsystem 2630 functioning in conjunction with a transceiver 2530, Takano: §0146) and a power amplifier (2550) wherein the duplexer 2510 includes a transmission filter 2512 and a reception filters 2514 with embodiments of a filter circuit 18 included in the transmission filter 2512 and the reception filter 2514 (Fig. 25 of Takano) and the filter circuit 18 includes surface acoustic wave (SAW) resonators such as Kikuchi’s resonators as discussed in detail in regards to claim 1 above. Such a modification would have been considered an obvious substitution of art recognized equivalent resonator structures in equivalent filters that perform the equivalent function, thereby suggesting the obviousness of such a modification. Thus, the combination teaches all limitations of claims 10 and 19.
Regarding claims 8 & 17, Kikuchi further teaches a support (designated by the examiner as “S” including an opening surrounding the IDT electrode (7) and disposed directly on or indirectly above the support substrate (2, see Figs. 13 & 14 above) and in plan view in a region outside the region where the laminated film (3) is disposed on the support substrate (2); a cover (14) disposed on the support (“S”) so as to cover the opening; and an under-bump metal layer (15) that penetrates the support (“S”) and the cover so as to be connected to the connecting electrode (8 & 9); wherein the external connection terminal (17 & 18 respectively) is a bump disposed directly (per claims 9 and 18) above the connecting electrode (8 & 9 respectively) with the under-bump metal layer (15) interposed between the connecting electrode (8 & 9) and the external connection terminal (17 & 18 respectively); and the IDT electrode (7) is disposed inside a hollow space (designated by the examiner as ‘HS’) enclosed by the support substrate (2), the support (‘S’), and the cover (14). 
Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 and 12-13 are allowable over the prior art of record Kikuchi, since Kikuchi although teaches recess at an outer edge of the laminated film in plan view (see Fig. 14 and associated description in §0128), is not explicit about the recess being provided in an entire or substantially an entire region outside the region where the laminated film is disposed on the support substrate in plan view or the recess surrounds the laminated film. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843